     Case 2:19-mj-30586-DUTY ECF No. 20 filed 04/06/20        PageID.46   Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN



United States of America,

          Plaintiff,
                                                       Criminal No. 19-mj-30586
v.

Joseph Gregory DuMouchelle,

          Defendant.



             STIPULATION FOR ADJOURNMENT OF PRELIMINARY
                   EXAMINATION AND FOR EXTENSION OF
                       TIME IN WHICH TO INDICT



        The United States of America and defendant, Joseph Gregory DuMouchelle,

hereby stipulate and agree to the following:

        1.    On April 3, 2020, he is to make his appearance on the Complaint.

        2.    The parties agree and stipulate that the new date for preliminary

examination of April 3, 2020 is May 22, 2020.

      3. The parties further stipulate, and jointly move for the Court to find, that the

time period between April 3, 2020, and May 22, 2020 qualifies as excludable delay
  Case 2:19-mj-30586-DUTY ECF No. 20 filed 04/06/20        PageID.47    Page 2 of 6




under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the ends of justice

served by the granting of the this continuance outweigh the best interests of the

public and the defendant in a speedy trial. The parties’ reasons for the continuance

and for a finding of excludable delay are as follows:

   • The unprecedented and exigent circumstances created by COVID-19 and

      related coronavirus health conditions have created a health emergency

      throughout the United States and numerous foreign countries that has

      resulted in widespread societal disruption. On March 10, 2020, Governor

      Gretchen Whitmer announced a state of emergency following two confirmed

      cases of COVID-19 in Michigan. President Donald Trump declared a

      national state of emergency on March 13, 2020. COVID-19 has infected

      thousands of people across all fifty states, the District of Columbia, and

      Puerto Rico, resulting in numerous fatalities.

   • In order to slow the spread of the outbreak and lessen the load placed on our

      healthcare systems, various restrictions have been imposed on travel, access

      to public facilities, and government functions. As part of these efforts, on

      March 13, 2020, this court postponed indefinitely most in-court proceedings,

      including trials, before district judges and magistrate judges in the Eastern

      District of Michigan in all criminal (and civil) cases and matters, and it
  Case 2:19-mj-30586-DUTY ECF No. 20 filed 04/06/20         PageID.48    Page 3 of 6




     postponed indefinitely all grand jury proceedings in the Eastern District of

      Michigan. See Administrative Order 20-AO-021. This Order also reflected

      the fact that the court cannot properly secure the presence of sufficient jurors

      and grand jurors in the courthouse without jeopardizing the health and safety

      of the prospective jurors, as well as the health and safety of court personnel.

      This Order further reflected the reality that the court staff, the Court Security

      Officers, and the Marshals Service could not operate or provide access to in-

      court proceedings without jeopardizing their health and safety.

   • As a result, failure to grant a continuance would likely to make a

      continuation of the proceeding impossible, or result in a miscarriage of

      justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

   4. The parties therefore request that the Court adjourn the April 3, 2020 Initial

Appearance to May 22, 2020, and further find that the delay caused by this

continuance should be deemed excludable time under 18 U.S.C. § 3161(h)(7)(A)
  Case 2:19-mj-30586-DUTY ECF No. 20 filed 04/06/20          PageID.49   Page 4 of 6




because the ends of justice served by the granting of this continuance outweigh the

best interests of the public and the defendant in a speedy trial.


Respectfully submitted,


MATTHEW SCHNEIDER
United States Attorney



s/ Karen Reynolds                             s/Jonathan M. Epstein
 Karen Reynolds                             Jonathan M. Epstein
 Assistant United States Attorney           Attorney for Defendant
 211 W. Fort Street, Suite 2001             Federal Defender Office
 Detroit, MI 48226                          613 Abbott St., 5th Fl
 Karen.reynolds@usdoj.gov                   Detroit, MI 48226
 (31 226-9672                               jonathan_eptein@fd.org
                                            (313) 967-5840




Date: April 2, 2020
     Case 2:19-mj-30586-DUTY ECF No. 20 filed 04/06/20      PageID.50    Page 5 of 6




                             United States District Court
                             Eastern District of Michigan

United States of America,

          Plaintiff,
                                                     Criminal No. 19-mj-30586
v.

Joseph Gregory DuMouchelle,

          Defendant.



ORDER FOR ADJOURNMENT OF PRELIMINARY EXAMINATION AND
                  FOR EXTENSION OF
               TIME IN WHICH TO INDICT



      The Court has considered the parties’ stipulation and joint motion to continue

the Preliminary Examination to May 22, 2020, for a finding that the time period

from April 3, 2020, to May 22, 2020 qualifies as excludable delay under the

Speedy Trial Act, 18 U.S.C. § 3161(h)(7). For the reasons described in the parties’

submission, and after considering the factors listed in § 3161(h)(7)(B), the Court

finds that the ends of justice served by granting the parties’ requested continuance

outweigh the best interests of the public and the defendant in a speedy trial and that

the time from Aril 3, 2020 to May 22, 2020 qualifies as excludable delay under

§ 3161(h)(7). Specifically, the Court finds that:
  Case 2:19-mj-30586-DUTY ECF No. 20 filed 04/06/20        PageID.51   Page 6 of 6




   • The unprecedented and exigent circumstances created by COVID-19 and

      related coronavirus health conditions have created a health emergency

      throughout the United States and numerous foreign countries that has

      resulted in widespread societal disruption.

   • The Court is operating under an emergency administrative order, limiting the

      availability of the Court to conduct hearings and trials.

   • As a result, failure to grant a continuance would likely to make a

      continuation of the proceeding impossible, or result in a miscarriage of

      justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

    IT IS THEREFORE ORDERED that the time from April 3, 2020, to May 22,

2020 shall constitute excludable delay under the Speedy Trial Act, 18 U.S.C.

§ 3161(h)(7), because the Court finds that the ends of justice served by the granting

of the continuance outweigh the best interests of the public and the defendant in a

speedy trial.




                                       s/Michael Hluchaniuk
                                       Michael Hluchanuik
                                       United States District Magistrate Judge

Entered: 04/06/2020
